                                                                        Page 1 of 2


                        UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF FLORIDA
                             PENSACOLA DIVISION

RICHARD ALFRED WASHINGTON,

      Plaintiff,

v.                                               Case No. 3:18cv1333-LC-HTC

T. YARDELY, et al.,

     Defendants.
_________________________________/

                                      ORDER

      This cause comes on for consideration upon the Magistrate Judge’s Report

and Recommendation dated September 16, 2019 (doc. 72). The parties have been

furnished a copy of the Report and Recommendation and have been afforded an

opportunity to file objections pursuant to Title 28, United States Code, Section

636(b)(1). No objections have been filed.

      Having considered the Report and Recommendation, I have determined that

it should be adopted.

      Accordingly, it is now ORDERED as follows:

      1.     The Magistrate Judge’s Report and Recommendation is adopted and

incorporated by reference in this order.

      2.     Plaintiff’s claims against Defendant Molina are DISMISSED

WITHOUT PREJUDICE.
                                                                            Page 2 of 2


        3.     The clerk is directed to terminate Dr. Molina as a Defendant in this

case.

        4.     The case is referred back to Magistrate Judge Hope Cannon for further

proceedings.

        DONE AND ORDERED this 18th day of October, 2019.




                                 s /L.A. Collier
                                 LACEY A. COLLIER
                                 SENIOR UNITED STATES DISTRICT JUDGE




Case No. 3:18cv1333-LC-HTC
